865 F.2d 269
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.PRESTON-BRADY COMPANY, INC., Appellant,v.The UNITED STATES, Appellee.
No. 88-1271.
United States Court of Appeals, Federal Circuit.
Dec. 16, 1988.

Before MARKEY, Chief Judge, and EDWARD S. SMITH and BISSELL, Circuit Judges.
PER CURIAM.


1
The decision of the Veterans Administration Board of Contract Appeals (board), docket No. VABCA-1849, denied Preston-Brady Company's (Preston-Brady) appeal from the contracting officer's refusal to grant Preston-Brady's claim challenging the Veterans Administration's termination of contract No. V558C-299.  On the basis of its opinion, the decision of the board, dated March 21, 1986, is affirmed.